The information in this case charges that George Bingham, R.C. Daniels, W.M. Rich, and W.C. Chandler, did on or about the 5th day of September, 1923, make and manufacture certain intoxicating liquor, to-wit, corn whisky by a process of distillation.
On the trial of the three last-named defendants the jury returned a verdict finding them guilty as charged in the information and assessing the penalty at 30 days in jail and a fine of $50 each, with the recommendation that the jail sentence be remitted.
From the judgment rendered on the verdict they appeal. No brief has been filed and no appearance made in this court on behalf of the defendants.
The state introduced three witnesses. N.O. Hornsby testified that he was walking with W.E. Willingham through the woods about three and one-half miles east of Francis, and found the three defendants on trial and one Mr. Bingham sitting down apparently eating a lunch, some six feet from a still that was in operation; whisky was running out into a bucket; several barrels were around there, and lot of jars, and two tow sacks, and each contained five jars of corn whisky; two barrels of mash; and they were using an oil tank for a boiler, connecting a galvanized pipe with the thump keg, which was copper.
The testimony of W.E. Willingham, constable at Francis, was substantially the same as that given by the first witness for the state. *Page 74 
W.W. Walker, deputy sheriff, testified that the whisky and the still worm were turned over to him. The same was introduced in evidence.
At the close of the state's case defendants moved the court for a directed verdict, which motion was denied.
Each of the defendants testified in explanation of his presence at the still when the officers arrived. The explanation given by each was that they had accidentally run on the still and stopped to talk with those present. Each denied any connection therewith. It appears that the defendant Bingham was convicted in the federal court in this connection.
We have examined the record, and we are satisfied that the defendants had a fair and impartial trial. Finding the evidence sufficient and no prejudicial error of law occurring at the trial, the judgment appealed from is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.